             Case 7:18-cv-00179 Document 1 Filed 10/05/18 Page 1 of 8




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     MIDLAND DIVISION

ROSALIA LOPEZ MENDOZA                          §
     Plaintiff,                                §
                                               §
                                               §
v.                                             §                                7:18-cv-179
                                                               CIVIL ACTION NO. _ _ __
                                               §
                                               §
STATE FARM MUTUAL AUTOMOBILE                   §
INSURANCE COMPANY and                          §
JUAN ENRIQUEZ                                  §
     Defendants.                               §

                                      NOTICE OF REMOVAL

        Defendants State Farm Mutual Automobile Insurance Company ("State Farm") and Juan

Enriquez remove this action pursuant to 28 U.S.C . § 1441 and respectfully show:

                               Procedural Background and Parties

        1.      State Farm and Juan Enriquez, a State Farm claim adjuster, are defendants in

an action styled Rosalia Lopez Mendoza v. State Farm Mutual Automobile Insurance Company

and Juan Enriquez, Cause No . CV-54819 , in the 385th Judicial District of Midland County,

Texas (the "state court action") . The state court action was filed on August 20, 2018 .

        2.      This notice of removal is timely under 28 U.S .C. § 1446(b). It is filed within 30

days after service of citation and Plaintiff's Original Petition on Defendants. Specifically, the first

Defendant served with citation and Plaintiff's Original Petition was State Farm on September 6,

2018 . Defendant Enriquez was not served with citation , but made an appearance in the state

court action on September 28, 2018.

        3.      At the time this action was commenced, Plaintiff was , and still is, a citizen of

Texas . Plaintiff Rosalia Lopez Mendoza is a natural person residing in Texas; and, thus, she is

a citizen of Texas.

        4.      Defendant State Farm is now, and was at the time this action was commenced , a

corporation organized under the laws of the State of Illinois . Defendant State Farm's principal



                                                   -1-
             Case 7:18-cv-00179 Document 1 Filed 10/05/18 Page 2 of 8




place of business is in Bloomington , Illinois. Therefore , complete diversity of citizenship exists

between Plaintiff and State Farm .

        5.      Defendant Juan Enriquez was , at the time the action was commenced, and still

is , a natural pe rson residing in Texas . Thus , Juan Enriquez is a Texas citizen .

        6.      Defendants State Farm and Juan Enriquez both join in this removal.

                                         Basis For Removal

        7.      As set forth below, Plaintiff improperly joined Juan Enriquez, a State Farm claim

adjuster, for the purpose of defeating diversity. For this reason , the citizenship of Juan Enriquez

should not be considered in determining whether this Court has jurisdiction under 28 U.S.C. §

1332. The citizenship of improperly joined defendants is not to be considered in determining

whether complete diversity exists. Salazar v. Allstate Texas Lloyd's Inc., 455 F.3d 571 , 574 (5th

Cir. 2006); Smallwood v. Illinois Cent. R.R. Co., 385 F.3d 568, 573 (5th Cir. 2003) .

        8.      This Court, therefore , has jurisdiction over this action under 28 U.S.C. § 1332 in

that there is diversity of citizenship between all real parties in interest (Plaintiff and State Farm)

and , as is apparent from the face of Plaintiff's Original Petition , the value of the matter in

controversy exceeds $75 ,000, exclusive of interest and costs. Consequently, Defendants State

Farm and Juan Enriquez may remove this action pursuant to 28 U.S.C. § 1441 .

                                     Argument and Authorities

        A.      Improper Joinder Generally

        9.      Improper joinder may be establ ished by showing (1) actual fraud in the pleading

of jurisdictional facts, or (2) an inability to establish a cause of action against the non-diverse

defendant in state court. Gasch v. Hartford Accident & lndem. Co., 491 F.3d 278, 281 (5th Cir.

2007), citing Smallwood, 385 F.3d at 573. State Farm claim adjuster Enriquez's joinder here is

improper because Plaintiff cannot establish a state court claim against him . Defendants

recognize that they bear a heavy burden of showing there is no reasonable basis for this Court




                                                   -2-
              Case 7:18-cv-00179 Document 1 Filed 10/05/18 Page 3 of 8



to predict that Plaintiff might be able to recover against claim adjuster Enriquez. But a careful

review of Plaintiff’s Original Petition shows that Defendants can meet this burden.

        B.      Allegations of Plaintiff’s Original Petition

        10.     Plaintiff alleges that Jerrett Russell Clemence (“Clemence”), a State Farm auto

insured, while driving, negligently crashed into the back of Plaintiff’s vehicle. Petition at ¶ VI, p.

2. Plaintiff further alleges that she made a claim against Clemence’s policy with State Farm for

her injuries and damages. Petition at ¶ VI, p. 3. Plaintiff also avers that she made a “demand

under the Stowers Doctrine to Clemence, through State Farm and Defendant Enriquez, the

State Farm adjuster assigned to Plaintiff’s claim.” Petition at ¶ VI, p. 3. After making the

Stowers demand, Plaintiff avers she “sued Clemence” (the “liability suit”). According to Plaintiff,

despite Clemence’s attorney delivering a copy of the liability lawsuit to State Farm and

Enriquez, neither assigned counsel to Clemence; and Clemence did not answer the liability suit.

Petition at ¶ VI, p. 3.

        11.     Plaintiff avers that after an appropriate period, she sought and received a default

judgment against Clemence for $280,473.00, plus court costs, pre-judgment interest and post-

judgment interest. Plaintiff also alleges that she notified State Farm and Enriquez of the default

judgment and made demand for payment of the judgment. Additionally, according to Plaintiff,

she “applied for turnover of Clemence’s causes of action against Defendants.” Plaintiff then

avers following a properly noticed hearing, the trial court ordered the turnover of all of

Clemence’s claims against Defendants. As such, Plaintiff alleges she “stands in the shoes of

Clemence.” Plaintiff also states in this suit that she “asserts the damages against Defendants

that Clemence could assert,” including contractual and extra-contractual damages. Petition at ¶

VIII, p. 4.

        12.     For her alleged causes of action against the "Defendants" (lumping together both

State Farm and Juan Enriquez), Plaintiff asserts (1) a Stowers claim; (2) breach of contract; (3)




                                                  -3-
              Case 7:18-cv-00179 Document 1 Filed 10/05/18 Page 4 of 8




breach of the duty of good faith and fair dealing ; (4) negligence ; (5) fraud ; and (6) violations of

the Texas Deceptive Trade Practices Act and Texas Insurance Code.

        C.      Fraudulent Joinder of Claim Adjuster Ruben Cardenas

        13.     Plaintiff has no viable Stowers claim against State Farm adjuster Enriquez . It is

well accepted under Texas law that the Stowers duty to settle third-party claims (like Plaintiff's

claim here) is imposed only on the insurer. American Centennial Ins. v. Canal Ins. , 810 S.W.2d

246 , 254 (Tex. App .-Houston [1st Dist.] 1991 ), rev'd in part on other grounds , 843 S.W .2d 480

(Tex. 1992). Consequently, the Stowers duty does not apply independently to the insurer's

agent-that is, a plaintiff cannot sue an insurer's adjuster individually . See American

Centennial, 810 S.W .2d at 254 ; see Ecotech tnt'/ v. Griggs & Harrison , 928 S.W.2d 644, 649

(Tex.App .-San Antonio 1996, writ denied) (attorney cannot be liable for alleged Stowers

violation) ; Employers Mut. Cas. Co. v. Maya, 2005 U.S. Dist. LEXIS 7533 *7, 2005 WL 1017814

(NO Tex . Apr. 29 , 2005) ("Because [the claim adjuster] is not an insurer, he owes no Stowers

duty to Defendants.").

        14.     It is also plain Plaintiff has no viable breach of contract claim against adjuster

Enriquez. Plaintiff, who contends she stands in Clemence's shoes , makes no allegation that

adjuster Enriquez was a party to any contract of any sort with Clemence . The existence of a

contract between Clemence and adjuster Enriquez is essential to a contract action by Plaintiff

aga inst Enriquez. Franzin v. Hanley, 130 S.W .3d 373 , 376 (Tex. App .-Dallas 2004 , no pet.) .

To the contrary , Plaintiff pleads the insu rance contract is between Clemence and State Farm .

Plaintiff alleges: "Plaintiff would show State Farm provided in its insurance contract with

Clemence [it] would defend and indemnify him for the negligent cause of action in which Plaintiff

prevailed ." Petition at 1l VI , p. 4. Because adjuster Enriquez not a party to the insurance policy,

Plaintiff has no contract claim against him .

        15.     The law in Texas is clear that an insurer does not owe its insured a duty of good

faith and fa ir dealing to investigate and defend claims by a third party against its insured .



                                                  -4-
              Case 7:18-cv-00179 Document 1 Filed 10/05/18 Page 5 of 8




Aldous v. Darwin Nat'/ Assur. Co., 851 F.3d 473 , 484 (5th Cir. 2017) ; Maryland Ins. Co. v. Head

Indus. Coatings & Servs., Inc ., 938 S.W .2d 27, 27 (Tex. 1996). As explained by the Texas

Supreme Court, it "has never recognized a cause of action for breach of the duty of good faith

and fair dealing where the insurer fails to settle third-party claims against its insured." Head,

938 S.W.2d at 28. Here, Plaintiff, a third party, allegedly suffered a loss and sued the insured

(Clemence) , who then sought coverage from State Farm . Thus, this is not a claim involving the

insured's (Clemence's) claim of loss, meaning there is no duty of good faith and fair dealing

between State Farm and its insured (Clemence). Absent a duty of good faith and fair dealing in

the context of this third-party claim, no such viable claim can be made against adjuster Enriquez

(or State Farm for that matter).

        16.    In declining to recognize a duty of good faith and fair dealing between an insurer

and insured in Head, the Texas Supreme Court underscored: "Texas law recognizes only one

tort duty in this context, that being the duty stated in [Stowers] ." Head, 938 S.W.2d at 28 . The

context in Head was a claim in the name of the insured against its insurer for failing to defend

and pay a third-party claim . The Texas Supreme Court explained that "an insured is fully

protected against his insurer's refusal to defend or mishandling of a third-party claim by his

contractual and Stowers rights ." ld at. 28-29. Here, because the causes of action asserted by

Plaintiff arise out of conduct in the refusal to defend or mishandling of a third-party claim, the

only tort claim that can be asserted is a Stowers action . As a result, under Texas law, in this

third-party claim context, Plaintiff has no valid negligence action or fraud claim against adjuster

Enriquez (or State Farm for that matter). 1 See also Cain v. Safeco Lloyds Inc. Co. , 239 S.W.3d


       Even in the first-party context, no cause of action exists against an insurer's adjuster or
agent for negligent claims handling because an agent or employee is not a party to the
insurance contract between the insurer and the insured and thus owes the insured no such
duty. Bui v. St. Paul Mercury Ins. Co., 981 F.2d 209, 210 (5th Cir. 1993) (affirming dismissal of
negligent investigation claim against an adjuster because the adjuster was not a party to the
insurance contract and owed no duty to the insured under Texas law) ; Muniz v. State Farm
L/oyds, 947 S.W.2d 229, 232 (Tex. App.-San Antonio 1998 , no pet.) ; Dear v. Scottsdale Ins.
Co., 947 S.W.2d 908, 916 (Tex. App.-Dallas 1997, writ denied) (absent contractual



                                                 -5-
               Case 7:18-cv-00179 Document 1 Filed 10/05/18 Page 6 of 8




895 , 897-98 (Tex. App .- Dallas 2007, no pet.) (refusing to recognize an action for an insurer's

negligent defense of a third-party claim beyond Stowers) ; Taylor v. Allstate Ins. Co., 356 S.W .3d

92 , 100 (Tex. App .-Houston [1st Dist.] 2011 , pet. denied) (because the claims against Allstate

arose out of its conduct in handling a third-party claim , the court reasoned the insured was fully

protected by his contractual and Stowers rights such that it refused to recognize an action for

tortious interference) .

        17.     Under Texas law, Plaintiff lacks standing to bring any of Clemence's claims

under the DTPA or Insurance Code against adjuster Enriquez (or State Farm for that matter) .

The Texas Supreme Court has declared that DTPA claims generally cannot be assigned by an

aggrieved consumer to someone else because the cause of action is "personal and punitive ."

PPG Indus. Inc. v JMB/Houston Ctrs. Ptrs. Ltd., 146 S.W .3d 79 , 87 (Tex. 2004) . Critically, both

Texas and federal courts have recognized the Insurance Code is similarly "personal and

punitive" and have extended the PPG holding to bar assignment of claims under the Insurance

Code. Lee v. Rogers Agency, 517 S.W.3d 137, 146 n.3 (Tex. App .- Texarkana 2016 , pet.

denied) ; Montoya v. State Farm Mut. Auto. Ins. Co., 2016 US Dist. LEXIS 141322, *15, 2016

WL 594232 (W.O. Tex. Oct. 12, 2016) ; Great Am. Ins. Co. v. Fed. Ins. Co., 2006 U.S. Dist.

LEXIS 55038, 2006 WL 2263312 (N .D. Tex. Aug . 8, 2006) .

        18 .    As shown above, no viable claim has been asserted by Plaintiff against adjuster

Enriquez . It is transparent; he was improperly joined . Thus , there is complete diversity in this

case and the Court has subject matter jurisdiction under 28 U.S.C. § 1332(a).


relationship with concomitant duty, adjuster could not be liable for "improper investigation and
settlement advice, regardless of whether [insured] phrased his allegations as negligence , bad
faith , breach of contract , tortious interference, or DPTA claims ."). Texas courts have also
refused to recognize the tort of negligent claims handling as against even the insurer.
Higginbotham v. State Farm Mut. Auto. Ins. Co ., 103 F.3d 456, 460 (5th Cir. 1997); United Serv.
Auto. Ass'n. v Pennington , 810 S.W.2d 777 , 783-84 (Tex. App .- San Antonio 1991 , writ
denied) . Allegations of negligent handling of insurance cla ims are simply considered contract
claims against the insurer. French v. State Farm Ins. Co., 156 F.R.D . 159, 162 (S .D. Tex. 1994)
("claims , like that asserted here for negligent claims handling, have no legally independent basis
and , therefore , are regarded merely as actions for breach of contract.").


                                                 -6-
              Case 7:18-cv-00179 Document 1 Filed 10/05/18 Page 7 of 8




                                  Exhibits to Notice of Removal

        19.    Filed with this Notice of Removal are: (i) Exhibit A, an index of the matters

attached; (ii) the only pleadings in the state court are Plaintiff's Original Petition and Defendants'

Original Answer, attached as Exhibits B and C, respectively ; (iii) there are no orders signed by

the state judge; (iv) all executed process are attached as Exhibit D; (v) the docket sheet is

attached as Exhibit E; and (vi) a list of counsel of record is attached as Exhibit F.

                                            Conclusion

       This state court action was timely and properly removed to federal court . The properly

joined Defendant, State Farm Mutual Automobile Insurance Company, is a citizen of Illinois, and

Plaintiff is a citizen of Texas . Defendant Juan Enriquez was improperly joined to defeat

diversity; therefore , his Texas citizenship is not to be considered in determining whether

complete diversity exists. For these reasons , removal of this action is proper. Thus , pursuant to

28 U.S.C. § 1446(d), Defendant State Farm Mutual Automobile Insurance Company and Juan

Enriquez intend to serve written notice of this removal on the state court promptly after filing this

Notice of Removal.

                                               Respectfully submitted ,



                                               WINSTEAD PC
                                               401 Congress Avenue , Suite 2100
                                               Austin , Texas 78701
                                               512 .370.2800 (Telephone)
                                               512 .370.2850 (Telecopier)


                                               By: __~~~~~;-~~~~=-~­
                                                     Peter A. Nolan
                                                      State Bar No . 1506260
                                                     Linda J. Burgess
                                                      State Bar No. 03381300

                                               ATTORN EYS FOR DEFENDANTS
                                               STATE FARM MUTUAL AUTOMOBILE INS URANCE
                                               COMPANY and JUAN ENRIQUEZ




                                                 -7-
            Case 7:18-cv-00179 Document 1 Filed 10/05/18 Page 8 of 8




                                CERTIFICATE OF SERVICE

      By my signature below, I hereby certify that a true and correct copy of this document has
been served in accordance with the Texas Rules of Civil Procedure on this the 5th day of
October, 2018 .
Rachel Ambler
Rachel@sbcglobal .net
AMBLERLAW, PLLC
2651 Kermit Highway
Odessa , Texas79763
(432) 203-0303 Telephone
(888) 692-3391 Facsimile

Juan Silva
JSilva@sbcglobal.net
SILVA LAW GROUP, PLLC
1100 South Grant Avenue
Odessa, Texas 79761
(432) 580-8800 Telephone
(432) 580-8808 Facsimile

ATTORNEYS FOR PLAINTIFF



                                             Linda J. Burgess




                                              -8-
